Citation Nr: 0615769	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  96-43 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for residuals of an 
injury to the left hamstring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 1997, the Regional Office 
(RO) denied the veteran's claim for service connection for 
bilateral ankle and knee disabilities.  A January 2004 rating 
decision denied service connection for residuals of an injury 
to the left hamstring.  This case was previously before the 
Board in June 2001 and in June 2004, and was remanded to 
ensure due process and to obtain additional evidence.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was treated during service for bilateral knee 
complaints, and chondromalacia was identified.

2.  The veteran's current bilateral chondromalacia patella 
cannot be disassociated from the in-service findings.

3.  Any ankle complaints during service were acute and 
transitory and resolved without residual disability.

4.  A disability of either ankle has not been shown following 
the veteran's discharge from service.




5.  The veteran is not shown to have residuals of an injury 
to the left hamstring from service. 


CONCLUSIONS OF LAW

1.  Bilateral chondromalacia patella was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(b) (2005).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(b) (2005).

3.  Residuals of an injury to the left hamstring was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of July 2001 
letter (addressing the claim for service connection for 
bilateral knee and ankle disabilities) and May 2005 letter 
(addressing the claim for service connection for a left 
hamstring injury) from the RO to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  




The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a bilateral ankle disability 
and for residuals of an injury to the left hamstring, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  In addition, in view of the grant of 
service connection for a bilateral knee disability, the RO 
will have the opportunity to provide notice to the veteran in 
regard to assignment of an effective date and disability 
rating prior to effectuating the grant of service connection. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claims for service connection for 
bilateral knee and ankle disabilities, the issues were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service private and 
VA records, and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

	A.  Bilateral knee disability 

The service medical records contain numerous references to 
treatment for bilateral knee pain.  When the veteran was seen 
for such complaints in January 1985, the impression was 
bilateral chondromalacia patella.  Medication was prescribed 
and exercises were recommended.  The veteran was seen in the 
orthopedic clinic in March 1985, and an examination revealed 
mild crepitus bilaterally.  Other clinical findings were 
negative.  X-ray studies disclosed bipartite patella on the 
left.  The veteran again complained of pain in his knees in 
October 1985.  A history of knee injuries in sports was 
reported, but there was no recent trauma to the legs.  
Following an examination, the impression was knee pains 
secondary to flat feet and old sports injuries.  It was noted 
two weeks later that the veteran's recurrent knee pains were 
of unknown etiology.  Another orthopedic consultation two 
weeks later showed ligamentous laxity of the left knee and 
bilateral chondromalacia patella.  The lower extremities were 
evaluated as normal on the separation examination in July 
1986.

VA outpatient treatment records show complaints of bilateral 
knee pain beginning in September 1990.  

A private hospital report shows that the veteran was admitted 
in January 1991 and reported the insidious onset of pain in 
each knee over the previous four to five years.  A history of 
a crush injury to the left knee 12 years earlier was 
reported.  During the hospitalization, an arthroscopy with 
partial medial meniscectomy of the left knee was performed.  
The diagnoses were medial meniscus tear of the left knee and 
chondromalacia patella of the left knee.

The Board acknowledges that following a VA examination of the 
joints in June 1997, the examiner commented that the clinical 
examination was normal, but that there was a history of 
chondromalacia patella in each knee.  

The veteran was most recently examined by the VA in August 
2004.  Following the examination, the examiner concluded that 
the veteran had moderately severe chondromalacia of both 
kneecaps.  He further stated that most of the veteran's 
problems were developmental and congenital and were 
exacerbated by the physical activities in service, and became 
symptomatic and disabling, including chondromalacia.  

In this regard, the Board observes that the examiner reviewed 
the claims folder in formulating his opinion.  It is clear 
that he is asserting that the veteran's chondromalacia is 
related to service.  There is no evidence to the contrary.  
The Board concludes, accordingly, that the preponderance of 
the evidence supports the claim for service connection for 
bilateral chondromalacia.  

      B.  Bilateral ankle disability 

The evidence supporting the veteran's claim for service 
connection for a bilateral ankle disability includes some 
findings in the service medical records and clinical findings 
following the veteran's discharge from service.  

The service medical records show that the veteran was seen on 
several occasions for complaints of ankle pain.  The veteran 
related in November 1983 that he had twisted his ankle the 
previous day.  The assessment was strain.  When he was seen 
in October 1985, anterior drawer's test in the right ankle 
was positive, though the joint was relatively stable.  Later 
that month, it was reported that the veteran had recurrent 
ankle pains of unknown etiology.  

The veteran expressed complaints of bilateral ankle pain on 
the VA examination in June 1997.

The evidence against the veteran's claim consists of findings 
in the service medical records and post-service medical 
findings.  In this regard, the Board acknowledges that the 
veteran was treated beginning in November 1983 for ankle 
complaints.  An X-ray study of the left ankle at that time 
showed no evidence of fracture and the ankle mortise was 
intact.  When he was seen about three weeks after the injury, 
the examiner commented that the ankle sprain had resolved, 
and the veteran could return to full duty.  The veteran again 
reported complaints concerning the ankles in February 1986, 
but no findings were recorded.  It is significant to observe 
that no abnormalities of the ankles were demonstrated on the 
separation examination in July 1986.  

VA outpatient treatment records disclose that an X-ray study 
of the right ankle was done in August 1991.  The clinical 
history noted that the veteran had fallen down stairs the 
previous day and injured the right ankle.  The X-ray study 
revealed soft tissue swelling, but no fracture.  Although the 
veteran had complaints concerning his right ankle on the VA 
examination in June 1997, he conceded that he was not being 
actively followed for such complaints at that time.  While a 
diagnosis of possible degenerative joint disease of the 
ankles was listed, X-ray studies of the ankles revealed no 
abnormalities.  

It must also be noted that at the time of the August 2004 VA 
examination, no abnormal clinical findings were reported 
concerning either ankle.  It is significant to observe that 
no diagnosis concerning the ankles was made.  

The evidence supports a finding that the complaints 
concerning the ankles during service were acute and 
transitory and resolved without residual disability.  This 
conclusion is supported by the fact that there is no 
competent medical evidence following service of any 
disability of either ankle.  Thus, the only evidence 
supporting the veteran's claim consists of his statements 
regarding the presence of a disability.  In contrast, the 
medical findings fail to show that he currently has any ankle 
disability.  This medical evidence is of greater probative 
value than the veteran's statements concerning his claimed 
ankle disability.  The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  As the veteran is not shown to have a 
current ankle disorder there is no disability for which 
service connection may be granted.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral ankle disability.  

	C.  Residuals of an injury to the left hamstring

The evidence supporting the veteran's claim consists of the 
service medical records which show that he was seen in 
January 1986 after he had slipped on ice, and that he heard a 
pop or snap.  Pain to the posterior thigh was reported.  The 
assessment was muscle strain.  He was seen for treatment and 
evaluation for the next two days.  

The evidence against the veteran's claim includes the service 
medical records which, following the brief period of 
treatment to the left thigh after the injury in January 1986, 
are negative for complaints or findings pertaining to a left 
hamstring injury.  The Board concedes that the service 
medical records confirm that the veteran sustained an injury 
to the left thigh, as he has asserted.  No mention of the 
hamstrings was reported at that time.  The final report of 
treatment in January 1986 merely shows that the veteran was 
to "take it easy over weekend."  Contrary to the veteran's 
testimony that he used crutches for several weeks following 
this injury, it was specifically noted that he was walking 
almost without a limp.  Indeed, the lower extremities were 
evaluated as normal on the separation examination in July 
1986.  Assuming the veteran did injure his left hamstring in 
service, it is evident that the injury resolved following 
treatment.  It is significant to point out that the medical 
records following service are entirely negative for 
complaints or findings relating to the left hamstring.  
Indeed, during the hearing before the undersigned in April 
2006, the veteran testified that he had not seen a physician 
for his hamstring for a while.  

The Board notes that the veteran provided annotations to the 
May 2003 VCAA letter that requested he provide information 
concerning his left hamstring injury, including any post-
service treatment.  He indicated that he had torn the 
hamstrings in service.  He added that there were no private 
or post service VA medical records that would support his 
claim.  He further noted that all records were contained in 
his service medical records.  The fact remains that there is 
no competent medical evidence demonstrating that the veteran 
has any residuals of an injury to the left hamstring.  As 
noted above, in Brammer v. Derwinski, 3 Vet. App. 223, the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The Board concludes that the absence of any medical finding 
establishing the presence of residuals of an injury to the 
left hamstring is of greater probative value than the 
veteran's assertions that a current disability has been 
shown.  Once again, the veteran is not competent to provide a 
medical opinion.  Accordingly, the Board finds that the 
preponderance of the evidence is also against the claim for 
service connection for residuals of an injury to the left 
hamstring.  


ORDER

Service connection for a bilateral knee disability is 
granted. 

Service connection for a bilateral ankle disability is 
denied.

Service connection for residuals of an injury to the left 
hamstring is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


